722 N.W.2d 422 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Andrew Joseph CASCHERA, Defendant-Appellant.
Docket No. 130244. COA No. 265346.
Supreme Court of Michigan.
October 20, 2006.
On order of the Court, the application for leave to appeal the November 4, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of sentence and REMAND this case to the Oakland Circuit Court for resentencing. Under People v. Johnson, 474 Mich. 96, 712 N.W.2d 703 (2006), the trial court erred in its scoring of OV 11. Although the defendant entered a plea agreement pursuant to People v. Cobbs, 443 Mich. 276, 505 N.W.2d 208 (1993), to be sentenced at the bottom of the guidelines range, which was then believed to be 84 months, that was not the correct guidelines minimum in light of Johnson, supra. Because the defendant's sentence was based on an inaccurate calculation of the guidelines range, he is entitled to be resentenced. Johnson, 474 Mich. at 103, 712 N.W.2d 703.
WEAVER and CORRIGAN, JJ., would deny leave to appeal.